               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




MARICELA LIMON,                       CV 19-9589 DSF (RAOx)
      Plaintiff,
                                      Order to Show Cause re Remand
                 v.                   for Lack of Subject Matter
                                      Jurisdiction
SPECIALTY WELDING AND
TURNAROUNDS, LLC, et al.,
      Defendants.



    Defendants removed this case on the basis of diversity jurisdiction.
However, the citizenship of one or more parties is not properly pleaded.
See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006) (limited liability company is a citizen of the states of which
each of its members is a citizen). Therefore, Defendants are ordered to
file an amended notice of removal no later than December 16, 2019
correcting the jurisdictional allegations. Failure to allege subject
matter jurisdiction adequately will result in the case being remanded.

   IT IS SO ORDERED.



Date: December 2, 2019                ___________________________
                                      Dale S. Fischer
                                      United States District Judge
